



Exhibit 10.2
M/I Homes
Award Formulas and Performance Goals
Chief Operating Officer
Effective January 1, 2005




In accordance with the terms of the M/I Homes 2004 Executive Officer
Compensation Plan (the “Plan”), the Compensation Committee (the “Committee”)
shall, for each Participant, establish the award formulas and performance goals
(as those terms are defined in the Plan) annually to be measured to determine
the amount of bonus awards for each Plan Year. The following are the performance
goals and award formulas for the 2005 Plan Year for the Chief Operating Officer.
As stated in the Plan, the maximum amount that any Executive Officer can receive
in one year is 500% of his 2004 base salary.


I.
 
Actual Net Income: In the event the actual net income of the Company is at least
75% of budgeted net income, the Chief Operating Officer will receive 70% of
December 31 base salary. A maximum of 219% will be earned at 100% of budgeted
income achievement; 9% higher than 2004’s achievement.
     
II.
 
Customer Service: If 92% of the Company’s homeowners respond “yes” to Question
#14 on the related questionnaire, the Chief Operating Officer will receive 50%
of December 31 base salary. A maximum bonus of 73% will be earned at 100%
customer satisfaction achievement. If the actual net income of the Company is
less than 50% of budget, a bonus will not be earned for this criteria.
     
III.
 
Return on Beginning Equity(“ROE”): If the ROE of the Company is 10%, the Chief
Operating Officer will receive 50% of December 31 base salary, with the amount
increasing to a maximum of 73% at a 20% ROE achievement.



2005 cash bonus is capped at 350% of 12/31/05 base salary.


PAYMENT


The individual must be employed in this capacity with the Company on the date
bonuses are distributed to receive a bonus. No amounts are considered due or
payable if the employment relationship with the Company is terminated.


ACKNOWLEDGED:


_____________________________________________     _________________________________
Name                                     Date    
